          Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 1 of 9




Jeffery Hoffman, SBN: 118768                  BRUCE D. GOLDSTEIN #135970
Alicia Roman, SBN: 260101                     County Counsel
CALIFORNIA RURAL LEGAL                        ALEGRÍA G. DE LA CRUZ # 229713
ASSISTANCE, INC.                              Alegria.DeLaCruz@sonoma-county.org
1160 N. Dutton Avenue, Suite 105              Chief Deputy County Counsel
Santa Rosa, CA 95401                          MATTHEW R. LILLIGREN #246991
Telephone: (707) 528-9941; Fax: (707) 528-    matthew.lilligren@sonoma-county.org
0125                                          Deputy County Counsel
Email: jhoffman@crla.org,                     County of Sonoma
aroman@crla.org                               575 Administration Drive, Room 105A
                                              Santa Rosa, California 95403
Attorneys for Plaintiffs                      Telephone: (707) 565-2421; Fax: (707) 565-
(Counsel for Plaintiffs continued on last     2624
page.)
                                              Attorneys for Defendants
SUE A. GALLAGHER, City Attorney               SONOMA COUNTY; SONOMA
(SBN 121469)                                  COUNTY COMMUNITY
ROBERT L. JACKSON, Assistant City             DEVELOPMENT COMMISSION
Attorney (SBN 101770)
City of Santa Rosa
100 Santa Rosa Avenue, Room 8
Santa Rosa, California 95404
Tel: (707) 543-3040; Fax: (707) 543-3055

Attorneys for Defendant City of Santa Rosa

                              UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION

NICHOLLE VANNUCCI, ELLEN BROWN, Case No. 18-CV-01955-VC
and SHANNON HALL, individuals; and
HOMELESS ACTION!, an unincorporated
association,                        JOINT CASE STATUS STATEMENT
               Plaintiffs,

vs.                                           Judge:   Hon. Vince Chhabria

COUNTY OF SONOMA, SONOMA        Case Status Conference: April 22, 2020, 10:30
COUNTY COMMUNITY DEVELOPMENT a.m.
COMMISSION, CITY OF SANTA ROSA,
Does 1 to 10, et al.,
               Defendants.
                                             —1—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 2 of 9




       Plaintiffs NICHOLLE VANNUCCI, ELLEN BROWN, and SHANNON HALL, as
individuals, and HOMELESS ACTION!, an unincorporated association (Plaintiffs) and
Defendants COUNTY OF SONOMA, SONOMA COUNTY COMMUNITY DEVELOPMENT
COMMISSION, and CITY OF SANTA ROSA (Defendants) submit this Joint Case Status
Statement in advance of the April 22, 2020, telephonic case status conference.
Extension of the Stipulated Preliminary Injunction
       Per the Court’s Order, the parties have considered stipulating to an extension of the
Stipulated Preliminary Injunction in light of the ongoing COVID-19 public health crisis.
Plaintiffs propose an extension of the Stipulated Preliminary Injunction for six months, to
December 31, 2020. Such an extension would take into account the ongoing effects of the
COVID-19 crisis, including current shelter-in-place orders and the longer-term uncertainty
regarding the potential for in-person hearings. It would hopefully also allow the parties sufficient
time to pursue any necessary motions regarding the meaning and implementation of the
Stipulated Preliminary Injunction and to have discussions with respect to a longer-term
resolution of the case. Defendants’ positions regarding such an extension are included in their
respective sections below.
Status of Motion(s) to Enforce the Preliminary Stipulated Injunction
       The parties met and conferred by telephone on March 11, 2020, regarding the potential
motion hearing on (1) Plaintiffs’ request for clarification of the term “enforcement action” in the
Injunction and Plaintiffs’ allegations that the City had systemically violated the Injunction by
forcing homeless individuals to move from public property without offering adequate shelter and
an opportunity to be assessed for coordinated entry; and (2) Defendant City of Santa Rosa’s
allegations that Plaintiffs had systematically violated or undermined the Injunction by filing
citizen complaints against the Santa Rosa Police Department (SRPD) and SRPD officers. The
parties discussed the potential resolution of the issues and agreed that Plaintiffs would propose
changes to the City’s protocols and forms regarding enforcement actions against homeless
individuals on public property for the City’s consideration, along with a response regarding the
City’s request that Plaintiffs’ counsel not submit any citizen complaints to SRPD unless the
complaint was physically signed by the individual complainant, by the following day. The
parties agreed that the City would review Plaintiffs’ proposals and that the parties would meet
and confer further by telephone on March 17, 2020. On the evening of March 12, 2020, Plaintiffs

                                               —2—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 3 of 9




sent to Defendants proposed redlines to the applicable forms and protocols and a response
denying the City’s allegations regarding citizen complaints.
       The City requested additional time to respond on March 16, and that same day the Court
issued its Order converting the motion hearing to a telephonic case status conference and
vacating filing deadlines.
       The parties have also exchanged correspondence regarding the County’s shelter-in-place
(C19-03, C19-05) and parks closure (C19-04) Orders, and the Centers for Disease Control and
Prevention’s Interim Guidance on People Experiencing Unsheltered Homelessness
(https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/unsheltered-
homelessness.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F201
9-ncov%2Fneed-extra-precautions%2Funsheltered-homelessness.html). The City announced in
late March that it would not clear homeless encampments during the COVID-19 emergency,
consistent with the CDC recommendations.
Plaintiffs’ Further Statement
       Plaintiffs await the City’s response regarding their potential changes to the City’s
protocols and forms. Plaintiffs anticipate a motion to address SRPD’s practice of directing
homeless individuals to relocate prior to providing them with an opportunity to be placed in
adequate shelter and assessed for Coordinated Entry if the parties are not able to resolve this
issue. Plaintiffs’ ability to interview witnesses and draft declarations has been limited by the
current shelter-in-place Order. Any evidentiary hearing on Plaintiff’s Motion should be
scheduled after all relevant shelter-in-place orders are lifted.
       Another outstanding issue is the question of reporting data pursuant to Paragraph 10 of
the Injunction. The data would be valuable for understanding, implementing, and enforcing the
Injunction, and to inform the parties, the Court, and the public about Defendants’ efforts to
transition homeless individuals to non-congregate settings in order to protect individual and
public health during the ongoing COVID-19 pandemic.
       Finally, Plaintiffs anticipate that enforcement or clarification of the Injunction might be
required to address other issues, including the difficulty faced by Plaintiffs and other homeless
individuals with disabilities in obtaining responses from Defendants and their agents regarding
reasonable accommodation requests, the City’s creation of new no-overnight-parking zones, and
the displacement of residents from the Joe Rodota Trail. Additionally, enforcement action by the

                                                 —3—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 4 of 9




City against homeless individuals has decreased during the COVID-19 pandemic, but several
homeless individuals living in vehicles on public streets received citations, warnings, and/or
notices of abatement from the Santa Rosa Police Department on or about April 14, 2020,
including threats to remove vehicles because they were parked on a public street for more than
72 hours. The parties continue to meet and confer on these issues, and Plaintiffs hope we can
resolve these issues without the Court’s intervention.

Defendant County of Sonoma

       Defendants County of Sonoma and Sonoma County Community Development
Commission (“CDC”) received Plaintiffs’ proposal for a six-month extension of the stipulated
preliminary injunction on April 13, 2020. Defendants will need to agendize and discuss this
proposal with their Boards in closed session at the next available meeting. Given the current
COVID-19 emergency and closure of the County offices, the ability of Defendants to have this
discussion may be impacted. The County and CDC Defendants believe it would be beneficial to
have further settlement discussions with the Court next month regarding any potential extension
once they have been able to consult with their Boards.
       Currently, Defendants County and CDC are focused on opening and running a variety of
Emergency Non-Congregate Shelter sites to implement social distancing requirements in shelters
and provide emergency shelter for the high-risk unsheltered homeless population in the County.
Currently, the County and CDC have secured 30 hotel rooms, 10 FEMA trailers, and up to 300
dorm rooms at Sonoma State University to serve individuals who have tested positive for
COVID-19, have been exposed to COVID-19, or are at high risk for COVID-19 and who require
Emergency Non-Congregate Shelter as a social distancing or isolation measure. The County and
CDC have already placed the shelter-overflow population in hotel rooms and are currently
targeting outreach efforts to identify those individuals experiencing homelessness who meet the
definition of high-risk for COVID-19 so that they can be placed in the remaining Emergency
Non-Congregate Shelter sites as they become operational in the near future.
       In addition, the County and CDC have distributed over 29 handwashing stations and 29
portable toilet facilities throughout the County, both in the unincorporated and corporated areas,
to facilitate public health recommendations for people experiencing homelessness in Sonoma
County. The County’s Public Health Order No. C19-05, extending the Shelter In Place Order to

                                               —4—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 5 of 9




May 3, 2020 exempts people experiencing homelessness from strict shelter-in-place
requirements; however, the County’s Interdepartmental Multidisciplinary Team (IMDT)
continues to conduct outreach to facilitate people coming into new shelters, and to address
continuing needs of the population.
        As discussed with the Court during the last Status Conference, the issues raised by
Plaintiffs regarding the Motion to Enforce the Preliminary Injunction are directed to matters
involving the City of Santa Rosa; however, the County and CDC are prepared to respond to
Plaintiffs’ request for clarification to the extent that it relates to the general interpretation of the
Injunction. The County and CDC will await further direction from the Court on these matters
but agree with Plaintiffs that it would make sense to continue any hearings regarding these
matters until the shelter in place orders are lifted.

        Defendant City of Santa Rosa
                  Plaintiffs’ Motion for Clarification of and to Enforce Preliminary Injunction
                  During the Meet and Confer discussion on March 11 the parties discussed if the
need for an evidentiary hearing on plaintiff’s contemplated motions for clarification and
enforcement of the Preliminary Injunction might be avoided. The City indicated that if plaintiffs
were proposing that a written advisement of rights must be given before an individual
experiencing homelessness may be warned of enforcement or directed to relocate, resolution
may be possible without a hearing. The City requested plaintiffs provide proposed language
changes to the written notices SRPD already uses.
                  On March 13 plaintiffs provided proposed changes to written notices and SRPD
policies which were not, as hoped and anticipated, simple, but were far reaching and would
require analysis and discussion. Those discussions were overtaken by recent events and may best
be renewed as part of a wider discussion on how the pandemic does or should affect the terms of
the injunction.
                  City Motion re Abuse of Citizen Complaints
                  During the meet and confer discussion the City advised plaintiffs that it
recognized that homeless individuals, as with any citizens in Santa Rosa, should not be inhibited
from lodging complaints, but asked plaintiffs’ counsel as a compromise to consider, before

                                                  —5—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 6 of 9




lodging a complaint, having their client sign the complaint as a means to limit the practice of
“hearsay” complaints and assure the allegations were substantiated. Plaintiffs’ counsel rejected
this request as too burdensome on their clients.
       Since that time, perhaps because of current circumstances, and/or the cooperation of
counsel, the practice of lodging hearsay complaints seems to have fallen off. Unless the Court
deems it necessary, or unless the problem should reignite, the City does not feel it would be the
best use of the Court’s time or the officers’ time who regularly assist the homeless to conduct an
evidentiary hearing at this time.
       Extension of the Preliminary Injunction
       Whether and to what extent the Preliminary Injunction should remain in effect, for how
long, and with what changes, if any, is a large question, the answer to which will depend on a
number of variables difficult to assess during the current pandemic. While we now have clarity
regarding the Boise decision, the pandemic has complicated matters on the ground. Public health
concerns, how best to protect the homeless population, especially those most vulnerable, the
required safety and adequacy of congregate housing during a public health crisis, the potential
need for enforcement to promote and assure public health, not to mention the fact that
circumstances change rapidly, both on the ground, and in policies and guidelines issued by
Federal and State authorities, all complicate the picture dramatically.
       In light of this, defendant City would respectfully suggest that before the injunction be
extended, the parties meet with the Court in chambers to discuss if or how the advent of the
pandemic affects the injunction and what changes, if any, are warranted.




                                               —6—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 7 of 9




                                        CALIFORNIA RURAL LEGAL
        Date: April 15, 2020
                                        ASSISTANCE, INC.
                                        By:____/s/____________________________
                                        JEFFERY HOFFMAN
                                        Attorneys for Plaintiffs



        Date: April 15, 2020            BRUCE D. GOLDSTEIN, County Counsel
                                        By:______/s/__________________________
                                        MATTHEW R. LILLIGREN
                                        Attorneys for Defendants
                                        County of Sonoma; Sonoma County
                                        Community Development Commission

        Date: April 15, 2020            SUE A. GALLAGHER, City Attorney

                                        By:_____/s/___________________________
                                        ROBERT L. JACKSON
                                        Attorneys for City of Santa Rosa




                                     —7—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 8 of 9




(Additional Counsel for Plaintiffs continued)

Melissa A. Morris, SBN: 233393
Michael Rawson, SBN: 95868
PUBLIC INTEREST LAW PROJECT
449 15th Street, Suite 301
Oakland, CA 94612
Tel: (510) 891-9794; Fax: (510) 891-9727
Email: mmorris@pilpca.org
       mrawson@pilpca.org

Ilene J. Jacobs, SBN: 126812
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
511 D Street / P.O. Box 2600
Marysville, CA 95901
Telephone: (530) 742-7235; Fax: (530) 741-0854
Email: ijacobs@crla.org

Attorneys for Plaintiffs




                                           —8—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 126 Filed 04/15/20 Page 9 of 9




ECF ATTESTATION
       In accordance with Civil Local Rule 5-1(i)(3), I, Jeffery Hoffman, attest that I have
obtained concurrence in the filing of this document from the other signatories to this document.




                                              —9—
JOINT CASE STATUS STATEMENT
CASE NO. 18-CV-01955-VC
